
	
		I
		111th CONGRESS
		1st Session
		H. R. 1794
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Daniel E. Lungren of
			 California (for himself and Mr.
			 Costa) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Science and Technology
			 and Energy and Commerce,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide incentives to reduce dependence on foreign
		  oil.
	
	
		1.Short titleThis Act may be cited as the
			 New Options Petroleum Energy
			 Conservation Act of 2009.
		2.Climate neutral
			 combustion credit
			(a)In
			 generalSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new paragraph:
				
					(5)the climate
				neutral combustion
				credit.
					.
			(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 of such
			 Code (relating to rules for computing investment credit) is amended by
			 inserting after section 48B the following new section:
				
					48C.Climate neutral
				combustion credit
						(a)In
				generalFor purposes of section 46, the climate neutral
				combustion credit for any taxable year is an amount equal to 20 percent of the
				qualified investment for such taxable year.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of any property placed in service by the
				taxpayer during such taxable year which is part of a climate neutral combustion
				facility—
								(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
									(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4) shall
				apply for purposes of this section.
							(3)Certain
				qualified progress expenditures rules made applicableRules similar to the rules of subsections
				(c)(4) and (d) of section 46 (as in effect on the day before the enactment of
				the Revenue Reconciliation Act of 1990) shall apply for purposes of this
				section.
							(c)Climate neutral
				combustion facilityFor purposes of this section, the term
				climate neutral combustion facility means any facility
				which—
							(1)burns matter to
				produce electricity,
							(2)captures the
				carbon dioxide released during combustion and uses such carbon dioxide to
				recover hydrocarbon fuel from below ground, and
							(3)produces no
				atmospheric emissions of mercury or greenhouse gasses and no emissions that
				form fine particulate, smog, or acid rain.
							(d)Denial of double
				benefitA credit shall not be allowed under this section for any
				qualified investment for which a credit is allowed under section 48A or
				48B.
						.
			(c)Conforming
			 amendments
				(1)Section 49(a)(1)(C)
			 of such Code is amended by striking and at the end of clause
			 (iii), by striking the period at the end of clause (iv) and inserting ,
			 and, and by adding at the end the following new clause:
					
						(v)the basis of any
				property which is part of a qualifying climate neutral combustion
				facility.
						.
				(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48B the following new
			 item:
					
						
							Sec. 48C. Climate neutral combustion
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			3.Extension of
			 energy credit for solar energy propertyParagraph (2)(A)(i)(II) and paragraph
			 (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986 (relating to
			 energy credit) are each amended by striking but only with respect to
			 periods ending before January 1, 2017 .
		4.Extension of
			 credit for residential energy efficient propertySection 25D of the Internal Revenue Code of
			 1986 is amended by striking subsection (g).
		5.Prize
			 programThe Secretary of
			 Energy shall establish a program to award a prize in the amount of
			 $1,000,000,000 to the first automobile manufacturer incorporated in the United
			 States to manufacture and sell in the United States 60,000 midsized sedan
			 automobiles which operate on gasoline and can travel 100 miles per
			 gallon.
		6.Lithium ion
			 battery technologyThere are
			 authorized to be appropriated to the Secretary of Energy $30,000,000 for fiscal
			 year 2010 for the development of advanced lithium ion battery
			 technology.
		7.Expensing of
			 property used in the refining of ethanol, methanol, and biodiesel
			(a)In
			 GeneralPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by inserting after section 179E the following new
			 section:
				
					179F.Election to
				expense certain property used in refining ethanol, methanol, and
				biodiesel
						(a)In
				generalA taxpayer may elect to treat the cost of any qualified
				biofuel property as an expense which is not chargeable to capital account. Any
				cost so treated shall be allowed as a deduction for the taxable year in which
				the property is placed in service.
						(b)ElectionAn
				election under this section for any taxable year shall be made on the
				taxpayer’s return of the tax imposed by this chapter for the taxable year. Such
				election shall be made in such manner as the Secretary may by regulations
				prescribe. Any election made under this section may not be revoked except with
				the consent of the Secretary.
						(c)Qualified Biofuel
				PropertyFor purposes of this section—
							(1)In
				generalThe term qualified biofuel property means
				any property—
								(A)used for the
				refining of any biofuel, and
								(B)the original use
				of which commences with the taxpayer.
								(2)BiofuelThe
				term biofuel means qualified methanol or ethanol fuel (as defined
				in section 4041(b)(2)(B)) and biodiesel (as defined in section 40A(d)).
							(d)Dual use
				propertyIn the case of any property which is used for the
				refining of any biofuel and for any other use, the cost of such property taken
				into account under subsection (a) shall be reduced by an amount which bears the
				same ratio to the cost of such property as such other uses bears to all uses of
				such property.
						(e)Coordination
				with 50 percent expensing of refineriesSection 179C shall not
				apply to any property taken into account under subsection (a).
						(f)RecaptureRules
				similar to the rules of section 179(d)(10) shall apply with respect to any
				property which ceases to be qualified biofuel
				property.
						.
			(b)Conforming
			 Amendments
				(1)Section 1245(a) of
			 such Code is amended by inserting 179F, after
			 179E, both places it appears in paragraphs (2)(C) and
			 (3)(C).
				(2)Section 263(a)(1)
			 of such Code is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by inserting after subparagraph (L) the
			 following new subparagraph:
					
						(M)expenditures for
				which a deduction is allowed under section
				179F.
						.
				(3)Section
			 312(k)(3)(B) of such Code is amended by striking or 179E each
			 place it appears in the heading and text and inserting 179E, or
			 179F.
				(4)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 179E the following new
			 item:
					
						
							Sec. 179F. Election to expense certain
				property used in refining ethanol, methanol, and
				biodiesel.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
